 


109 HR 557 IH: State Criminal Alien Assistance Program Reauthorization Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 557 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Kolbe (for himself, Mr. Berman, Mrs. Davis of California, Mr. Farr, Mr. Flake, Mr. Grijalva, Mr. Gutierrez, Mr. Hinojosa, Mr. Issa, Ms. Zoe Lofgren of California, Mr. Ortiz, Mr. Pastor, Mr. Pearce, Mr. Reyes, Ms. Linda T. Sánchez of California, Mr. Schiff, Mr. Shadegg, Ms. Slaughter, Ms. Solis, Mr. Stark, Mr. Udall of Colorado, Mr. Udall of New Mexico, and Ms. Watson) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to authorize appropriations for fiscal years 2005 through 2011 to carry out the State Criminal Alien Assistance Program. 
 
 
1.Short titleThis Act may be cited as the State Criminal Alien Assistance Program Reauthorization Act of 2005. 
2.Authorization of appropriations for fiscal years 2005 through 2011Section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)) is amended by striking appropriated and all that follows through the period and inserting the following: 
appropriated to carry out this subsection— 
(A)such sums as may be necessary for fiscal year 2005; 
(B)$750,000,000 for fiscal year 2006; 
(C)$850,000,000 for fiscal year 2007; and 
(D)$950,000,000 for each of the fiscal years 2008 through 2011.. 
 
